JONES, J.'
We have searched the record of this proceeding in vain for any evidence of negligence on the part of plaintiff in error.
One of the plaintiff’s witnesses below -testified that there was a man with a broom sweeping sand from the sidewalk.
Another testified that they tried to catch all the falling sand by means of a canvas, but that same was impossible. He said “they tried to catch it all but couldn’t.”
We are not asked to hold, nor could we, that the cleaning of the exterior of a building on a public thoroughfare by sandblasting -is negligence per se. It seems that only upon such doctrine could the verdict in this case be sustained.
. There is no evidence to show that sand scattered upon a stone walk is dangerous to pedestrians and we can not presume such manifest danger as would require of the defendant below extraordinary care.
Ordinary care is that degree of care which is commensurate with the danger naturally and necessarily connected with the act complained of.
There is a lack of evidence showing want of such care in this case and the judgment will be reversed.
Smith and Swing, JJ., concur.